        Case 1:21-cv-01633-RBW Document 28-1 Filed 06/23/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

                     Plaintiff,

   v.                                                Case No. 1:21-cv-01633-RBW

 AON plc and WILLIS TOWERS WATSON
 plc,

                     Defendants.


                        DECLARATION OF WILLIAM H. JONES II

        1.     I am an attorney at the U.S. Department of Justice, Antitrust Division. I am

counsel for Plaintiff United States of America in the above-captioned case.

        2.     I am a government attorney registered and authorized to practice in this Court

pursuant to Local Civil Rule 83.2(e) of the Rules of the United States District Court for the

District of Columbia.

        3.     I am familiar with the facts and circumstances of this matter and have personal

knowledge of the facts set forth below.

        4.     Attached as Exhibit 1 to this Declaration is a true and correct copy of email

correspondence between counsel for Plaintiff, including me, and counsel for Defendants Aon plc

and Willis Towers Watson plc, dated June 16-22, 2021.

        I declare under penalty of perjury that the foregoing is true and correct.

Executed on June 23, 2021


                                                              /s/ William H. Jones II
                                                                  William H. Jones II

                                                      1
